DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 06, 2022 has been entered.
 				  Claim Rejections - 35 USC § 112
Claims 2 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, it is unclear whether the semi-aromatic polyamide (A) comprises the recited monomers (a), (b) and optionally (c) in unreacted form, as opposed to terephthalamide units derived from said recited monomers. 
In claim 23, there is no express antecedent basis for either a semi-aromatic polyamide (A) or a polyamide oligomer (B) having a “hexamethylene” terephthalamide content.
In claim 23, it is unclear how the confusing proviso “based on the total molar dicarboxylic acid content in semi-aromatic polyamide (A)” further limits the claimed subject matter.
Allowable Subject Matter
Process claims 3-9, 12-16 and 19-22 are allowed.
The process claims are deemed allowable over the prior art of record in that said art neither anticipates nor renders obvious a process comprising melt-mixing a semi-aromatic polyamide (A) with a semi-aromatic polyamide oligomer (B), wherein the polyamide oligomer (B) has a melting point on second heating higher than polyamide (A).  In contradistinction to the present claim, Hoekstra’s polyamide (B) has a melting temperature below polyamide (A) (e.g., abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/ANA L. WOODWARD/                                                                            Primary Examiner, Art Unit 1765